DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20170085688 A1- hereafter Zhou, see at least [[para 50, 85]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    133
    568
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the RCE filed on January 19th 2021. Claims 1-3, 5-18 are pending examination. Claims 13-18 are new. Claim 4 cancelled.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (hereafter Thompson) US 20160182850 A1 in view of Uehra et al (hereafter Uehra) US 20170276694 A1, further in view of Matsuzawa et al (hereafter Matsuzawa) US 20170312574 A1. 
Regarding Claim 1, Thompson disclosed, a wearable device, comprising: a video camera that captures video of a subject on a front side of a user of the wearable device and records the captured video on a recorder (Thompson: ¶s 76, a wearable body camera, ¶ 3, digital body cameras are capable of recording high definition HD video), a motion sensor that acquires, during the recording of the captured video (Thompson: para 3, 4, digital body cameras, (e.g. a motion sensor)), information regarding motion of the user in association with the captured video, the motion sensor being operative to detect at least one default event, and a controller (Thompson: para 30, a body camera includes CPU, a microcontroller) that: determines, during the recording of the captured video and based on the information regarding motion of the user acquired b [the motion sensor (Thompson: para 3, body camera (e.g. wearable device) are capable of 
whether the at least one default event has occurred during capture of the video of the subject (Thompson: ¶s 59, 69); and in response to determining that the at least one default event has occurred during the recording of the captured video of the subject, transmits, during the recording of the captured video, the captured video to an external terminal, (Thompson: ¶s 59, 69-72, 74, see figure 4 and ¶ 39). Thomson disclosed a motion sensor (Thompson: para 3, 4, and 37, digital body cameras). Thomson does not explicitly disclosed wherein the motion sensor includes an acceleration sensor and a gyro sensor. However, Uehara disclosed, motion sensor includes an acceleration sensor and a gyro sensor (Uehara: para 4, a digital camera, (e.g. a motion sensor), gyro sensor incorporated in a digital camera, para 78, 79, 109, figure 7, para 5 and 79, acceleration sensor, para 80). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Thompson to incorporate, an acceleration senor and a gyro sensor into a motion sensor (e.g. digital camera) taught by Uehara. The rationale and motivation would have been to detect angular velocity in three axis (x-, y-, z- axis) by the gyro sensor and acceleration sensor to detect velocity of a moving object in three axis (x-,y- and z- axis) by the acceleration sensor are well known in the art.
wherein before transmitting the video being captured by the video camera (Thompson: figure 5, 402, 403), the controller generates [[a thumbnail image]] 

Regarding Claims 2, 14, Thompson disclosed, the wearable device of Claim 1, wherein the external terminal is a server of an investigation headquarters (Thompson: ¶ 29, 37).

Regarding Claims 3, 15, Thompson disclosed, the wearable device of Claim 1, wherein in response to determining that the at least one default event has occurred during the recording of the captured video of the subject, the controller transmits a message to the external terminal (Thompson: ¶ 21). 


Regarding Claim 5, Thompson in view of Uehara and further in view of Matsuzawa the wearable device of Claim 1. Thompson further disclosed, detects the at least one default event (Thompson: para 59, 60, and 69). Thompson and Matsuzawa do not explicitly disclosed, wherein the motion sensor includes an acceleration sensor and a gyro sensor, and based on acceleration data and inclination data in three-axis directions of an orthogonal coordinate system. However, Uehara disclosed, the motion sensor includes an acceleration sensor and a gyro sensor, and detects the at least one default event based on acceleration data and inclination data in three-axis directions of an orthogonal coordinate system (Uehara: para 4, 5, 78, 79 and 80, 82 and 101). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Thompson and Matsuzawa to incorporate an acceleration sensor and a gyro senor into the a motion sensor (e.g. digital camera) taught by Uehara. The rationale and motivation would have been to detect angular velocity in three axis (x-, y-, z- axis) by the gyro sensor and acceleration sensor to detect velocity of a moving object in three axis (x-,y- and z- axis) by the acceleration sensor are well known in the art.
 
Regarding Claim 6, 16, Thompson disclosed, the wearable device of Claim 3, wherein the controller has an action table registering a plurality of actions, and transmits the message when the at least one default event detected by the 

Regarding Claim 7, 17,  Thompson disclosed, the wearable device of Claim 3, further comprising: a position information acquirer that acquires position information of the wearable device, wherein the controller acquires the position information of the wearable device corresponding to a detection time of the at least one default event, and transmits the position information of the wearable device to the external terminal (Thompson: ¶s 28, 36).  

Regarding Claim 8, is directed to, an information notification method using a wearable device, associated with the wearable device claimed in claim 1. The substance of the claim 8 is identical to that of claim 1. Therefore, claim 8 is rejected under similar rationale. The same rationale and motivations applies to claim 8 as given for the claim 1.
 
Regarding Claim 9, is directed to a wearable device, associated with the wearable device claimed in claim 1. The substance of the claim 8 is identical to that of claim 1. Therefore, claim 8 is rejected under similar rationale. The same rationale and motivations applies to claim 9 as given for the claim 1.

Regarding Claims 10, 18, Thompson disclosed, the wearable device of Claim 1, wherein controller: determines that streaming the captured video is set 

Regarding Claim 11, Thompson disclosed, the information notification method of Claim 8, comprising: determining that streaming the captured video is set (Thompson: ¶s 3, 25, 69); and in response to determining that streaming the captured video is set, transmitting, during the recording of the captured video, the captured video to the external terminal (Thompson: ¶s 72, 74).  

Regarding Claim 12, Thompson disclosed, the wearable device of Claim 9, wherein controller is configured to: determine that streaming the captured video is set (Thompson: ¶s 3, 25, 69); and in response to determining that streaming the captured video is set, transmit, during the recording of the captured video, the captured video to the external terminal (Thompson: ¶s 72, 74).
Regarding Claim 13, is directed to a wearable device, associated with the wearable device claimed in claim 1. The substance of the claim 8 is identical to that of claim 1. Therefore, claim 8 is rejected under similar rationale. The same rationale and motivations applies to claim 13 as given for the claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        August 23, 2021